Citation Nr: 0208360	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  97-11 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for atypical migraine with tension headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from September 1971 to October 
1973.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran's claim for an initial disability rating in 
excess of 10 percent for atypical migraine with tension 
headaches was previously before the Board, and in a July 2001 
decision it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.


FINDING OF FACT

The veteran's headaches are not manifested by prostrating 
attacks occurring, on average, once a month over the last 
several months.  


CONCLUSION OF LAW

The schedular rating criteria for an evaluation in excess of 
10 percent for atypical migraine with tension headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. 4.1-4.14, 4.124a, Diagnostic Code 8100 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
veteran was notified of this regulatory change in a Board 
decision dated in July 2001.  As set forth below, the RO's 
actions throughout the course of this appeal have satisfied 
the requirements under the VCAA.

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a June 1999 letter and decision of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in a July 1999 statement of 
the case and a supplemental statement of the case in January 
2002, the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The Board finds that the foregoing information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) of the 
new statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for an increased 
rating.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have VA 
outpatient treatment reports.  In addition, the veteran was 
scheduled for a VA examination in January 1999.  The veteran 
has indicated that he received treatment at VAMC North 
Chicago in 1973.  However, service connection was established 
in September 1998 and the veteran's disability is evaluated 
from that date.  As such, the 1973 treatment records are not 
necessary to decide the issue on appeal.  In this regard, all 
known and available service, private, and VA medical records 
have been obtained and are associated with the veteran's 
claims file.  

In short, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Moreover, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, VA must assess the level 
of disability from the date of application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim; a process known 
as "staged rating."  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran is currently assigned a 10 percent disability 
rating for atypical migraine with tension headaches under the 
provisions of Diagnostic Code 8100.  The veteran contends 
that his disorder is more disabling than currently evaluated, 
and he has appealed for an increased rating.  

Pursuant to the provisions of Diagnostic Code 8100, a 30 
percent rating is warranted where the disorder is manifested 
by prostrating attacks averaging once a month over the last 
several months.  A 50 percent evaluation is warranted for 
very frequent, completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

Service medical records reflect that the veteran was treated 
for left-sided headaches during service from August 1972 to 
August 1973.  The veteran underwent a neurological 
examination in June 1973 and was diagnosed with cluster 
headaches.  

The veteran was afforded a VA examination for neurological 
disorders in January 1999.  At that time, he described his 
headaches as being located on the right temple behind the 
right eye.  He indicated that the headaches were squeezing, 
not pounding, and had "aura-like" symptoms.  He also 
asserted that he became photophobic and phonophobic when the 
headaches began, and that he needed to be in a dark, quiet 
place to rest until the headache subsided.  The veteran 
maintained that the headache "might be constantly there, but 
occasionally got severe once in a while."  A neurological 
examination revealed a slight weakness on right hand 
grasping, but no cranial nerve, motor or sensory deficits 
were found.  Ultimately, the veteran was diagnosed with 
atypical migraine with tension headaches.  

VA hospitalization and outpatient treatment records from the 
VA medical center (VAMC) in North Chicago dated August 1998 
to October 2001 are included in the claims file.  The veteran 
received inpatient treatment for polysubstance dependence in 
August 1998.  Upon discharge, he participated in a 
domiciliary polysubstance treatment program from August 1998 
to March 1999.  Upon his completion from the program in March 
1999, the veteran was seen almost every month for outpatient 
care through October 2001.  

Upon his admission into the polysubstance treatment program 
in August 1998, the veteran stated that he had no additional 
medical problems.  The treatment reports are negative for any 
headache references from the veteran's initial admission in 
August 1998 through July 1999.  During the remainder of his 
outpatient treatment, from July 1999 to October 2001, the 
veteran complained of headaches on four occasions.  These 
headaches were reportedly accompanied by nausea, photophobia, 
phonophobia, and blurred vision.  During a headache episode, 
the veteran would stay in a dark room and rest.  

In July 1999 and August 1999, the veteran reported headaches 
occurring 2-3 times per week lasting from a few hours to the 
whole day.  He stated that his prescribed medication, 
Propranolol and Motrin, had been ineffective at curbing the 
frequency and duration of the headaches.  He reported that he 
was working as a security guard during the day at an Army 
base, but did not report that he had lost any time from that 
job due to headaches.  In September 1999, the veteran was 
provided with a CT scan.  It was found to be within normal 
limits.  In July 2001, the veteran sought treatment for 
headaches occurring 2-3 times per month and lasting 2-3 days.  
However, he indicated that he had not taken any medication 
for his headaches during the prior year but stated that 
Motrin sometimes provided partial relief.  At that time, the 
veteran was diagnosed with headaches, recurrent, 
occipitoparietal, of a probable vascular type.  It was noted 
that he was given a trial of agents to try for prophylaxis 
although he reportedly refused to take the medication on a 
regular basis.  

A September 2001 MRI showed no definite evidence of 
intracranial subacute hemorrhage, mass effect, or midline 
shift.  A few scattered "unidentified bright objects" were 
found with possible hypertension requiring correlation.  
Aesthetic appearing basilar artery flow void suggested some 
luminal narrowing.  In October 2001, the veteran reported 
that his headaches were increasing in frequency and duration, 
occurring 3-4 times per week and lasting 30-40 minutes.  He 
stated that his headaches usually started at night, but were 
now occurring during the day also.  He indicated that he was 
unable to do any sort of physical activity during the 
headaches.  The veteran was prescribed medication to 
alleviate his headaches, and the examiner noted to follow-up 
with him in 1 month.  No subsequent treatment records were 
included in the claims file.  

After reviewing the evidence, the Board finds that the 
evidence supports a 10 percent rating, but no higher.  The 
evidence does not show that the veteran has prostrating 
headaches that occur on average, once per month over the last 
several months.  During the veteran's participation in the 
polysubstance dependence rehabilitation program from August 
1998 to March 1999, he was seen several times each week for 
treatment.  The record contains no evidence that he referred 
to or complained of any headaches during that time.  
Following his rehabilitation program, the veteran continued 
to be treated on an outpatient basis through October 2001, 
being seen nearly every month.  Throughout that period, the 
evidence shows that he complained of headaches on only four 
occasions although he did report having headaches on a more 
frequent basis.  In July 1999 and August 1999, he asserted 
that he suffered from severe headaches 2-3 times per week.  
In July 2001, nearly two years later, he indicated that his 
headaches occurred 2-3 times per month.  Finally, in October 
2001, he maintained that his headaches had worsened in 
duration and frequency over the last couple of years, 
occurring 3-4 times per week.  The record contains no 
evidence that the veteran complained of headaches from August 
1999 through July 2001.  During that time he complained of 
the flu, foot problems, and several other ailments, but there 
is no reference to headaches.  In addition, while he 
complained of headaches in four separate months, the gap 
between some of those months is significant.  In particular, 
the Board notes that the veteran reported in July 2001 that 
he had taken no medication for headaches over the previous 
year other than Motrin despite describing having frequent 
"pounding" headaches that lasted 2 to 3 days and associated 
with severe photophobia and phonophobia.  Further, although 
in October 2001, he reported having headaches that had 
increased in frequency and duration over the previous couple 
of years, that were occurring during the daytime as well as 
at night, and that precluded any type of physical activity, 
the record does not reflect that the veteran has lost any 
time from work because of headaches and he has not described 
any interference with his earning capacity in this regard.  

In order to be awarded a 30 percent rating evaluation under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, the veteran must 
suffer from prostrating headaches once per month over the 
last several months.  While the veteran has reported having 
prostrating headaches, the evidence of record is not 
consistent with respect to the nature and frequency of the 
reported headaches.  Essentially, the Board finds that the 
evidence of record does not show prostrating headaches 
occurring to the degree required for a higher evaluation.  
The Board does not doubt the sincere belief of the veteran 
that his atypical migraine with tension headaches disorder 
warrants a higher rating; however, the Board is bound by the 
regulatory rating criteria.  In this case, the Board finds 
that the evidence simply does not persuasively show that the 
veteran's headache disorder more nearly approximates the 
criteria for a next higher rating of 30 percent under 
Diagnostic Code 8100.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran has required frequent hospitalizations for 
his atypical migraine with tension headaches disorder.  
Moreover, there is no evidence that the veteran's disorder 
has resulted in any marked interference with his employment.  
In September 1998, the veteran specifically stated that since 
his discharge from the military in 1973, he has only been 
unemployed for three years.  It was noted that his substance 
abuse made it difficult for him to secure and maintain 
employment.  His headaches were not noted at that time.  The 
Board finds the regular schedular standards to be appropriate 
in this case.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 227 (1995).  

The preponderance of the evidence is against a finding that 
the criteria for the next higher rating of 30 percent has 
been met.  Moreover, there is not such a state of equipoise 
of the positive evidence with the negative evidence to 
otherwise provide a basis for assigning a rating higher than 
10 percent at this time.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating evaluation in excess of 10 
percent for atypical migraine and tension headaches is 
denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

